Citation Nr: 1542798	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased compensable rating for hypertension. 

2. Entitlement to service connection for nonischemic cardiomyopathy also claimed as an enlarged heart, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1967 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was remanded in May 2015. 


FINDINGS OF FACT

1. The hypertension requires continuous medication for control and there is a history of diastolic pressure of 100 or more but it has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.

2. Nonischemic cardiomyopathy has not been shown to have manifested during service and is not otherwise shown to be caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating of 10 percent, but no more, for hypertension, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).

2. The criteria for an award of service connection for nonischemic cardiomyopathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In October 2010 and December 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given a VA examination in July 2015, which is fully adequate as it fully addressed rating criteria, included file review, and an opinion on the service connection issue was fully responsive. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), etc). 

In May 2015, the Board remanded this claim for an updated VA examination and opinion. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met.  


Initial Increased Rating 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's hypertension is currently rated as noncompensable.  Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under 38 C.F.R. § 4.104, DC 7101. For an increase, the pertinent parts of the DC provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, and a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. A 10 percent rating is warranted if the diastolic pressure is predominantly 100 or more, or if systolic pressure predominantly 160 or more, or it is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Note (1) to the regulation instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

The medical evidence of record reflects that the Veteran is on continuous medication for control of his hypertension, which service treatment records show started in service in the 1970s. At the time essential hypertension was first diagnosed, service treatment records did show some blood pressure readings where the diastolic pressure reading was over 100 (see, for example, December 1970 through January 1971 readings). Since that time, the medical evidence shows the Veteran's readings to be normal or under control (see May 2009 BCC, August 2010 Dr. J.R. records). Resolving doubt in favor of the Veteran, the Board finds a 10 percent rating to be appropriate. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The May 2011 and July 2015 VA examination reports note blood pressure was well-controlled. The July 2015 report reflects the Veteran stated his home blood pressure measurements were almost always below 130 (systolic) and 90 (diastolic). Blood pressure readings taken on different days were noted. 

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under DC 7101, 38 C.F.R. § 4.104, for the rating period on appeal. A 10 percent rating is awarded, based on the evidence of continuous medication. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; generally he has not raised complaints regarding his hypertension other than to request a higher rating during the period on appeal. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. There is no indication that the Veteran experiences disabling symptoms that are outside the range of that contemplated by the relevant DCs. Accordingly, referral for extraschedular consideration is not for application here.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease. Such diseases are listed in 38 C.F.R. § 3.309(a); nonischemic cardiomyopathy is not listed, but endocarditis, covering all forms of valvular heart disease, is listed. This avenue of entitlement will be considered. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2014) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511.

The Veteran contended in a February 2011 statement that his service-connected hypertension caused his nonischemic cardiomyopathy.  In December 2011 he submitted an article he printed from the American Heart Association which 
noted that high blood pressure left untreated can cause angina as well as damage to the heart and coronary arteries.

At separation from service in May 1971 a clinical evaluation of the heart was normal and a chest X-ray was essentially negative (see report of medical examination). As noted above, the Veteran did have essential hypertension at that time. 

A July 2001 BCC record showed that the Veteran, after being admitted to the hospital for a different reason, was found to have an abnormal EKG. The concern was ischemic and nonischemic cardiomyopathy. 

In February 2011, a BMC record noted a past medical history of diabetes mellitus. 

In May, the Veteran attended a VA examination. He had nonischemic cardiomyopathy with no history of hypertensive heart disease. He did have a past myocardial infarction and hypertension. His diagnosis was nonischemic cardiomyopathy and the examiner opined that heart disease was less likely as not caused by hypertension; the cause was unknown with the present medical information available. 

In December 2013 Dr. J.R. wrote a letter stating that he had been treating the Veteran since 2005 for cardiomyopathy. At the time his diagnosis was made, he was not known to have coronary artery disease (CAD) and he had several tests to exclude CAD. Dr. J.R. stated that the exact etiology of his nonischemic cardiomyopathy was not known with certainty, although "certainly hypertension may have played a role for the development of his cardiomyopathy."

In May 2015, the Board remanded this claim so an examiner could consider this opinion and submitted medical literature. A July 2015 VA heart examination report noted a diagnosis of cardiomyopathy in 2001 but no ischemic heart disease. The rest of the Veteran's heart history was recorded. The examiner stated that it was less likely than not that the cardiomyopathy was caused in service as there was no evidence of this in the service treatment records. It was not caused or aggravated by his service-connected hypertension as the hypertension was well-controlled as noted by all records. The examiner disagreed with the Dr. J.R.'s opinion insinuating that the nonischemic cardiomyopathy might be linked to his hypertension, stating that if hypertension is well controlled, it will be unlikely to cause cardiomyopathy. The examiner pointed out that merely because no other distinct cause is found is not a reason to determination a relationship. In addition, the Veteran has diabetes mellitus which was a well-known cause of cardiomyopathy. Also, the Veteran did have a myocardial infarction prior to 2001 and one in 2013 and this could cause heart weakening that contributed to cardiomyopathy.

While the Veteran is competent to report signs and symptoms of his heart disability, he has generally not done so here. 38 C.F.R. § 3.159(a)(2). The Board finds the issue of whether there is a link between the cardiomyopathy and service-connected hypertension is a complicated one that should be decided by persons with medical expertise. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (laypersons have generally been found to not be competent to provide evidence in more complex medical situations). 

The Board finds that service connection for nonischemic cardiomyopathy is not warranted. Dr. J.R.'s letter does not provide a rationale for the opinion given that hypertension "may have played a role" in the development of cardiomyopathy. (2008). In contrast, the May 2015 VA examiner provided a summary of the Veteran's health history and explained how the controlled nature of the hypertension would preclude a relationship between it and the cardiomyopathy. Also, while the literature the Veteran submitted stated that uncontrolled high blood pressure can have many effects on the heart, the evidence shows the Veteran's blood pressure has been controlled on medication during the time that he was diagnosed and treated for nonischemic cardiomyopathy. The Board finds the May 2015 VA opinion to be the most probative evidence in the file and Dr. J.R.'s December 2013 letter is therefore is assigned less weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

Service connection on a direct basis fails because the nexus element for service connection is not established for nonischemic cardiomyopathy. See Shedden, 381 F.3d at 1167. There is no continuity of symptomatology linking nonischemic cardiomyopathy to service. Walker, 708 F.3d 1331. Further, there is no nexus for secondary service connection or secondary aggravation. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439. The benefit-of-the-doubt rule is not for application and claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating for hypertension is granted. 

Entitlement to service connection for nonischemic cardiomyopathy, also claimed as an enlarged heart, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


